Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
(1) Claim 1, line 2, after “and” and before “filler”, insert “a”.
(2) Claim 1, lines 15-16, after “the” and before “friction”, insert “porous”.
(3) Claim 3, line 1, after “The” and before “friction”, insert “porous”.
(4) Claim 4, line 1, after “The” and before “friction”, insert “porous”.
(5) Claim 5, line 1, after “The” and before “friction”, insert “porous”.
(6) Claim 6, line 1, after “The” and before “friction”, insert “porous”.
(7) Claim 7, line 1, after “The” and before “friction”, insert “porous”.
(8) Claim 9, line 1, after “The” and before “friction”, insert “porous”.
(9) Claim 10, line 1, after “The” and before “friction”, insert “porous”.
(10) Claim 11, line 1, after “The” and before “friction”, insert “porous”.
(11) Claim 12, line 1, after “The” and before “friction”, insert “porous”.
(12) Claim 13, line 1, after “The” and before “friction”, insert “porous”.
(13) Claim 14, line 1, after “The” and before “friction”, insert “porous”.
(14) Claim 15, line 1, after “The” and before “friction”, insert “porous”.
(15) Claim 16, line 1, after “The” and before “friction”, insert “porous”.
(16) Claim 17, line 1, after “The” and before “friction”, insert “porous”.
(17) Claim 19, line 1, after “comprising” and before “friction”, delete “a” and insert “the porous”.
(18) Claim 19, line 2, after “cured” and before “friction”, insert “porous”.
(19) Claim 20, line 10, replace “ft2” with “ft2”.

(21) Claim 20, lines 24-25, after “on” and before “weight”, delete “100 parts by” and insert “a total”.
(22) Claim 20, line 25, after “said” and before “friction”, insert “porous”.

Authorization for this examiner’s amendment was given in an interview with Paul T. Engel on 09/16/2021.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Dong et al. disclose a friction material comprising a base, a friction generating layer comprising fibrillated nanofibers and friction adjusting particles, and a phenolic and/or a modified phenolic resin. However, Dong et al. do not disclose friction generating layer comprising elastomeric particles. In light of amendments and persuasive declarations filed 06/30/2021 and 03/03/2021, the applicants provide evidence of unexpected or surprising results for a porous friction material over the cited prior art by establishing the criticality of the using the claimed elastomeric particles. Accordingly, the present claims are passed to issue.
Claim 5 previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 03/27/2020, is hereby withdrawn and claim 5 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 
Given that claim 5 include all the limitations of allowable claim 1, it is noted that present claim 5 is allowable for the same reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787